EXAMINER'S AMENDMENT

Response to Amendment
This Office Action is responsive to Applicant’s amendment of June 21, 2022.
Applicant has amended the steps of claim 9, now in claim 1 as amended, to replace the numbers with letters to overcome the objection to claim 9. However, two instances of the step labels were not changed from numbers to letters.  Examiner provides an amendment below to change the step numbers to the corresponding letters, and also to correct a typographical error.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claim 1, 2nd  page,  line 32: “102” is replaced by “B.”
	3rd page, line 11: “104” is replaced by “D.”
3rd  page, line 17: “parameter” is replaced by “parametric”

Allowable Subject Matter
Claims 1-8 are allowed. 

The following is an examiner’s statement of reasons for allowance: Radic, the closest prior art, discloses the structure of a parametric optical fiber amplifier, comprising a pump pulsed light source, a sensing pulsed light source, a synchronization device, a two-in-one optical coupler, an optical circulator, a parametric optical fiber, a photoelectric detector and a signal acquisition device.  However, the prior art does not disclose or make obvious, a distributed pulsed light amplifier configured to perform an amplifier performance characterization method, comprising (A.) causing pump pulsed light and sensing pulsed light to generate Rayleigh backscattering in a parametric amplifier optical fiber, filtering the scattered light to remove a scattered signal derived from the pump pulsed light and the idler-frequency pulsed light, thereby obtaining a scattered light signal derived from the sensing pulsed light, converting the scattered light signal into an electric signal, (B.) turning off a pump pulsed light source, obtaining variations of a power and signal-to -noise ration  (SNR) with the length of the parametric amplification optical fiber by inversion calculation at a start wavelength; (C.) gradually tuning the center wavelength of the sensing pulsed light, repeating step B. until a certain length; (D.)  turning on a pump pulsed light source, obtaining variations of a power and SNR with the length of the parametric amplification optical fiber by inversion calculation at a start wavelength; (E.) gradually tuning the center wavelength of the sensing pulsed light, repeating step D. until a certain length; (F.)  calculating variations of a gain spectrum and a noise index spectrum with the length of the parametric amplifier fiber, conjunction with other elements of the claims.
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

/ERIC L BOLDA/Primary Examiner, Art Unit 3645